This is a petition for a lien for materials furnished in the erection of a building on a lot of land described in the petition on the right, title and interest of the respondent Frank W. Arnold as the owner of the land in fee simple.
The testimony discloses that the contract for the erection of the building was made, not with Frank W. Arnold, but with William H. Arnold to whom Frank W. Arnold had agreed to convey the land and who was in possession of it under the agreement of sale. As the contract for the building was made with William H. Arnold, who was not at the time the owner of the land, we do not think that the petition can be sustained, since the lien given by Pub. Stat. R.I. cap. 177, § 1, as amended by Pub. Laws R.I. cap. 696, of March 21, 1888, is in case the building, c., is constructed,c., "by contract with or at the request of the owner" of the land.
The petitioner argues that as a contract for the sale of the land to William H. Arnold had been made, he, as vendee under the contract, may be regarded as the equitable owner of the land within the meaning of the statute; but, even if this be so, the petition does not run against William H. Arnold, nor does it seek to subject his interest in the land to a lien.